Citation Nr: 1314958	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye cataract, also claimed secondary to service-connected Parkinson's disease.

2.  Entitlement to service connection for a right eye disability, to include vitreous floaters and decreased visual acuity, also claimed secondary to service-connected Parkinson's disease.

3.  Entitlement to service connection for a left eye disability, to include scarring and loss of vision status post detached retina, also claimed secondary to service-connected Parkinson's disease.

4.  Entitlement to service connection for left eye pseudophakia and keratopathy, also claimed secondary to service-connected Parkinson's disease.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1957 to August 1985, to include service in Vietnam from March 1966 to February 1967.  The Veteran was awarded, among other things, the Republic of Vietnam Gallantry Cross with Palm Device for his service in Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2011, and again in September 2012, the Board remanded this appeal for further evidentiary development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking service connection for his various bilateral eye disorders, which he claims are directly related to service or are secondary to or aggravated by his service-connected Parkinson's disease.  

In efforts to obtain a probative medical opinion to address his theories of entitlement, the Veteran has been afforded several VA examinations; however, related medical opinions obtained in January 2010 and March 2011 were previously deemed insufficient by the Board, as reflected in the Board's decisions remanding this appeal in February 2011 and September 2012.  Accordingly, the Board directed that another VA opinion be obtained, which was rendered in January 2013.  On its own accord, the AMC determined that this January 2013 opinion was insufficient and obtained a new medical opinion, which was rendered in April 2013.  

However, while the April 2013 medical opinion was predicated on a thorough review of the Veteran's medical records, the opinion did not consider the Veteran's own statements regarding his in-service eye symptoms and ophthalmological treatment soon after service.  Specifically, the Veteran has reported that during the latter part of his service, "floaters" were observed in his eyes, and that these floaters were also observed by the ophthalmologist who treated him at the Homestead Air Force Base from 1985 to 1987, immediately after his military retirement.   The Veteran reports that he received further ophthalmological treatment from 1989 to 2000 for a detached retina and related surgery.

While the Veteran's eye clinic service treatment records do not appear to specifically reference any findings of retinal floaters, the treatment records are handwritten and difficult to decipher.  Moreover, the Veteran is competent to report being advised of this clinical finding during service, as relaying such information does not require any medical expertise.  

Efforts to obtain the Veteran's reported ophthalmological treatment form 1985 to 1987 have been fruitless, and the Veteran posits that the unavailability of these records may be due to the destruction of the Air Base on which he received this treatment in 1992 by Hurricane Andrew.  Efforts to obtain the Veteran's ophthalmological treatment from 1989 to 2000 have also been fruitless, as the Veteran's former treatment provider reported that his records had been destroyed.

As the Veteran's reports of his in-service eye symptomatology and related findings have remained consistent over time, and there is no evidence of record contradicting his reports, his reports are deemed credible.

Given the unavailability of a large portion of the Veteran's post-service ophthalmological treatment records, it is especially incumbent on VA to obtain a medical opinion considering his competent, credible reports of his in-service and post-service ophthalmological treatment and symptomatology.
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed bilateral eye disabilities, to include right eye cataract, right eye vitreous floaters, right eye decreased visual acuity, left eye scarring and loss of vision status post detached retina, and left eye pseudophakia and keratopathy.  

The examiner must address all four bilateral eye claims and provide opinions as to whether any of the eye diagnoses are due to his military service or attributable to his service-connected Parkinson's disease. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to consider the Veteran's competent, credible report of being informed that floaters had been clinically observed in his eyes during the latter part of his active service, as well as by the ophthalmologist treating him from 1985 to 1987 (these records are unavailable and were likely destroyed); and that he was treated for a retinal detachment and underwent related surgery for his left eye in 1996 and for his right eye in 1997 (these records have also been destroyed).

Based on the examination and review of the record, the examiner is to provide the following opinions:

(a) Is it at least as likely as not (a 50 percent or better probability) that any of the four bilateral eye disabilities claimed were incurred in service?  The examiner must specifically address in-service vision-related treatment, including his report that floaters were observed in the latter part of his military career, and his flying duties. 

(b) If the answer to (a) is no, is it at least as likely as not that the any of the four bilateral eye disabilities claimed were caused or aggravated by the Veteran's service-connected Parkinson's disease or any other service-connected disability?  The examiner must address the medical study provided by the Veteran.

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation. 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case is to be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


